Title: From Thomas Jefferson to Joseph Carrington Cabell, 19 January 1825
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                        Dear Sir
                        
                            Monticello
                            Jan. 19. 25.
                    You know that the arrearages of our subscriptions were appropriated particularly to the works of the Rotunda. but they come in most tardily: and will never be recieved but on suits, which we determine to commence against every man in arrears in time for the March courts. but this will be a chase of a couple of years, and in the mean time mr Brockenbrough is in the utmost distress for about 5000. D. due on acct of the Rotunda. the bank is willing to lend us this sum for two years, and to recieve the gradual paiments as they come in by collection, if such a measure is sanctioned by the board of visitors. but the money is wanting immediately, and the board cannot meet immediately. mr Garrett goes down on this business & thinks that if the Visitors now in Richmd will sign a note assuring the bank that they will sanction the transaction by a vote at our 1st meeting, the bank will on this assurance advance the money. I wish you to explain this to our Colleagues and if they approve of it, that they will enable mr Garrett to effect the negociation. should our Professors not arrive before the legislature rises, it is indispensable then to have a meeting, as well for the appointment of two, or perhaps three professors, still wanting to make up our complement, as for other objects. of the particular day you will of course have to give timely notice by mail to mr Madison & Genl Cocke. affectionately Yours
                        Th: Jefferson